Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed October 3, 2022. Claims 1, 8 and 15 were amended, claims 2-7, 9-14 and 16-20 were left as previously presented.  Claims 1-20 are currently pending and subject to the final office action below.

Response to Arguments
Applicant's arguments filed on October 3, 2022 concerning the previous rejections of claims 1-20 under 35 USC 101 have been fully considered and persuasive. The 35 USC 101 rejection of claims 1-20 has been withdrawn.
Applicant’s arguments concerning the 35 USC 103 rejection of claims 1-20 have been fully considered but are moot in view of the new grounds of rejection under 103 below.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 15 recite “instructions are configured to cause release of the shipment from the location and cause the remote computing device associated with the customs authority to release the shipment from the location”. The disclosure of the application does not describe instructions configured to cause release of the shipment from the location and a remote computing device releasing the shipment from the location.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manucha et al. referred to hereafter as Manucha (U.S. Patent Application Publication No. 2017/0300924) in view of Pento et al. referred to hereafter as Pento (U.S. Patent Application Publication No. 2005/0251404).

As to claims 1, 8 and 15, Manucha teaches a computer-implemented method, system and medium comprising: 
generating, by a computing device, a commercial invoice for a shipment which has been halted at a location associated with a remote computing device associated with a customs authority, wherein the commercial invoice includes a listing of commodities included in the shipment (para. 30-31 and 56-57); 
automatically generating, by the computing device, a digital customs entry having data fields for an accounting of duties, taxes and fees for the shipment based upon the listing of commodities included in the commercial invoice (para. 30-31 and 56-57); 
automatically communicating, by the computing device, the digital customs entry to the remote computing device associated with the customs authority (para. 30-31 and 56-57); 
Manucha does not teach:
receiving, with the computing device, a customs clearance from the customs authority in response to the communicated digital customs entry; and 
responsive to receiving the customs clearance from the customs authority, transmitting instructions to the remote computing device associated with the customs authority wherein the instructions are configured to cause release of the shipment from the location; and
cause the remote computing device associated with the customs authority to release the shipment from the location
	However, Pento teaces:
receiving, with the computing device, a customs clearance from the customs authority in response to the communicated digital customs entry (para. 36-37);
responsive to receiving the customs clearance from the customs authority, transmitting instructions to the remote computing device associated with the customs authority wherein the instructions are configured to cause release of the shipment from the location; (para. 36-37 and 40);
cause the remote computing device associated with the customs authority to release the shipment from the location (para. 40: “, the service provider may scan the unique identifier of the customs declaration form attached to the international mailpiece 204 at step 414. The information in the scanned unique identifier may then be forwarded to database 234 (FIG. 2) to find a matching unique identifier of an electronic customs manifest in step 416.”; para. 42: “he service provider may perform an additional automated final check and match of international mailpieces with their corresponding electronic custom manifests at the time of loading airplane 224. When international mailpieces arrive at an airplane loading site, the unique identifiers of customs declaration customs forms attached to each international mailpiece may be scanned to confirm that there is permission for the mailpiece to leave the originating country.”; examiner interpretation: the service provider computer scans shipment identifier to determine whether a permission to release a package exists, if the permission is received, then the package is allowed to be loaded on the plane and shipped, i.e. “released”).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to receive, with the computing device, a customs clearance from the customs authority in response to the communicated digital customs entry; and responsive to receiving the customs clearance from the customs authority, transmitting instructions to the remote computing device associated with the customs authority to release the shipment from the location. Motivation to do so comes from the teachings of Pento that doing so would significantly decrease the processing time of packages and expedite delivery.
As to claims 2, 9 and 16, Manucha in view of Pento teach all the limitations of claims 1, 8 and 15. 
Manucha further teaches:
after generating the digital customs entry, providing an option, by the computing device to a user, to accept the digital customs entry, reject the digital customs entry, or review the digital customs entry during a final review or confirmation process (para. 55-56).
As to claims 3, 10 and 17, Manucha in view of Pento teach all the limitations of claims 1, 8 and 15. 
Manucha further teaches:
prior to generating the digital customs entry, presenting user-selectable options, by the computing device to a user, to enable at least one of a fully-automated digital customs entry generation, partially automated or assisted digital customs entry generation, or manual digital customs entry generation (para. 55-56).
As to claims 4, 11 and 18, Manucha in view of Pento teach all the limitations of claims 1, 8 and 15. 
Manucha further teaches:
the commercial invoice for the shipment includes details about the commodities and associated tariff codes (para. 42-43).
As to claims 5, 12 and 19, Manucha in view of Pento teach all the limitations of claims 1, 8 and 15. 
Manucha further teaches:
the digital customs entry includes, for each of the commodities included in the shipment, at least one of an associated import country's tariff code or an applicable special treatment program of international commodities for a purpose of importation (para. 42-43).
As to claims 6, 13 and 20, Manucha in view of Pento teach all the limitations of claims 1, 8 and 15. 
Manucha further teaches:
generating the digital customs entry further comprises receiving, by the computing device, at least one of information from a commodity catalog associated with the listing of commodities included in the shipment or classification information from a classification expert or broker (para. 4-5 and 25-28).
As to claims 7 and 14, Manucha in view of Pento teach all the limitations of claims 1, 8 and 15. 
Manucha further teaches:
generating the digital customs entry further comprises predicting at least one classification for each of the commodities included in the listing of commodities based on data stored in a knowledgebase data repository (para. 4-5 and 25-28).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628